Title: To Benjamin Franklin from Jean de Neufville & fils, 23 November 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir!
Amsterdam the 23 Nov: 1779.
May this serve for an introduction with your Excellence for Capn. Moses Grinnell, who saild many years from Boston to our consignment in the employ of Colonel Isaac Sears; and now had the misfortune to fall into the Ennemy’s hands on the Coast of Schotland. He saw here both Comodor Jones and Capn. Cunningham. Your Excellencys directions to procure him or indicate to him the best and speediest passage home, will greatly oblige him and our Selfs, as we are with all respectfull Regard Honour’d Sir! Your Excellencys most Obedient humble Servants
John DE Neufville & Son
To His Excellence B FrankLin Ambassador of the United States of North America at the court of France at Passi.

 Addressed: To / His Excellence / B FrankLin. / Ambassador of the United States / of North America at the Court / of France / at / Passi / Near Paris.
Notation: Neufville & fils Nov 23. 1779
